 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE
 6
            CHERYL HUNT,
 7
                                 Plaintiff,
 8                                                        C18-1288 TSZ
               v.
 9                                                        ORDER
            US BANCORP,
10
                                 Defendant.
11
            The mediator, Bruce Heller, having advised the Court that this matter has been
12
     resolved, see Notice (docket no. 18), and it appearing that no issue remains for the
13
     Court’s determination,
14
            NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with
15
     prejudice and without costs.
16
            In the event settlement is not perfected, either party may move to reopen and trial
17
     will be scheduled, provided such motion is filed within 60 days of the date of this Order.
18
            The Clerk is directed to send a copy of this Order to all counsel of record.
19
            Dated this 30th day of May, 2019.
20

21                                                    A
22                                                    Thomas S. Zilly
                                                      United States District Judge
23

     ORDER - 1
